Pettit, J.
Each party had a mortgage on the same land made by the same mortgagor. Trippet’s was the older in date, but had not been recorded within the time prescribed by statute; and the only question in the case is, had French notice before he took his, that Trippet held his mortgage? The case was tried by the court, and” there was a finding and decree that French had such notice, and that Trippet’s mortgage was entitled to priority over that of French.
We have carefully read and fully considered all the evidence, and think it very clearly warranted the finding and decree, though somewhat conflicting ; but if it was much more so, we could not, under the many and repeated rulings of this court on the weight and conflict of-evidence, reverse the decree, when there is any evidence that reasonably sustains the action of the court below.
The judgment is affirmed, at the costs of the appellant.